

117 S2108 IS: Work Without Worry Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2108IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Wyden (for himself, Mr. Cassidy, Mr. Brown, Ms. Klobuchar, Mr. Sanders, Mr. Leahy, Mr. Merkley, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title II of the Social Security Act to eliminate work disincentives for childhood disability beneficiaries.1.Short titleThis Act may be cited as the Work Without Worry Act.2.Elimination of work disincentive for childhood disability beneficiaries(a)In generalSection 202(d) of the Social Security Act (42 U.S.C. 402(d)) is amended—(1)in paragraph (1)(B)(ii), by striking is under a disability (as defined in section 223(d)) which began before he attained the age of 22, and and inserting the following: “is under a disability (as defined in section 223(d)), and—(I)the physical or mental impairment (or combination of impairments) that is the basis for the finding of disability began before the child attained the age of 22 (or is of such a type that can reasonably be presumed to have begun before the child attained the age of 22, as determined by the Commissioner), and(II)the impairment or combination of impairments could have been the basis for a finding of disability (without regard to whether the child was actually engaged in substantial gainful activity) before the child attained age 22, and; and(2)by adding at the end the following new paragraphs:(11)(A)In the case of a child described in subparagraph (B)(ii) of paragraph (1) who—(i)has not attained early retirement age (as defined in section 216(l)(2));(ii)has filed an application for child's insurance benefits; and(iii)is insured for disability benefits (as determined under section 223(c)(1)) at the time of such filing;such application shall be deemed to be an application for both child's insurance benefits under this subsection and disability insurance benefits under section 223.(B)In the case of a child described in subparagraph (B)(ii) of paragraph (1) who—(i)has attained early retirement age (as defined in section 216(l)(2));(ii)has filed an application for child's insurance benefits; and(iii)is a fully insured individual (as defined in section 214(a)) at the time of such filing;such application shall be deemed to be an application for both child's insurance benefits under this subsection and old-age insurance benefits under section 202(a).(C)Notwithstanding paragraph (1), in the case of a child described in subparagraph (A) or (B), if, at the time of filing an application for child's insurance benefits, the amount of the monthly old-age or disability insurance benefit to which the child would be entitled is greater than the amount of the monthly child's insurance benefit to which the child would be entitled, the child shall not be entitled to a child's insurance benefit based on such application.(D)For purposes of subparagraph (C), the amount of the monthly old-age or disability benefit to which the child would be entitled shall be determined—(i)without regard to the primary insurance amount calculation described section 215(a)(7); and(ii)before application of section 224.(12)For purposes of paragraph (1)(B)(ii), a child shall not be required to be continuously under a disability during the period between the date that the disability began and the date that the application for child’s insurance benefits is filed..(b)Effective dateThe amendments made by this section shall apply to applications filed on or after the date that is 24 months after the date of the enactment of this section. 